FILED
                            NOT FOR PUBLICATION
                                                                             AUG 03 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,              )      No. 16-10407
                                       )
      Plaintiff-Appellee,              )      D.C. No. 2:11-cr-00513-DGC-4
                                       )
      v.                               )      MEMORANDUM*
                                       )
MICHAEL HIGGINS, AKA                   )
Michael A. Higgins, AKA Michael        )
Andrew Higgins,                        )
                                       )
      Defendant-Appellant.             )
                                       )

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

UNITED STATES OF AMERICA,              )      No. 16-10424
                                       )
      Plaintiff-Appellee,              )      D.C. No. 2:11-cr-00480-GMS-2
                                       )
      v.                               )
                                       )
MICHAEL A. HIGGINS, AKA                )
Michael Andrew Higgins,                )
                                       )
      Defendant-Appellant.             )
                                       )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Appeal from the United States District Court
                                 for the District of Arizona
                         G. Murray Snow, District Judge, Presiding

                           Argued and Submitted July 12, 2017
                                  Pasadena, California

Before: REINHARDT, FERNANDEZ, and WARDLAW, Circuit Judges.

        Michael Higgins appeals the decisions of the district court dismissing his

motions for sentence reductions in two separate judgments against him for

possession of methamphetamine with intent to distribute. Those judgments were

for an offense committed on or about June 8, 2010, which is the subject of Appeal

Number 16-10407,1 and for an offense committed on or about June 29, 2010,

which is the subject of Appeal Number 16-10424.2 We affirm as to the former and

vacate and remand as to the latter.

        (1) Appeal Number 16-10407. Judge Campbell denied a reduction of

sentence because, as he indicated, the drug quantity amendment3 to the Sentencing




        1
     The sentencing and reduction decisions for this offense were made by Judge
Campbell.
        2
            The sentencing and reduction decisions for this offense were made by Judge
Snow.
        3
      See USSG Supp. App. C, amend. 782 (hereafter Amendment 782). That
amended the drug quantity table. See USSG § 2D1.1(c) (2014).

                                             2
Guidelines4 made by the United States Sentencing Commission, even though

retroactive,5 did not affect the applicable Guideline range6 and, therefore, no

reduction was available. We agree. When Higgins was sentenced, the drug

quantity table placed his offense level at 32,7 but because it was at that level and he

was entitled to a mitigating role adjustment,8 his base offense level under the drug

offense guideline was itself reduced by two levels,9 for a result of 30. Under

Amendment 782, the drug quantity table placed his offense level at 30,10 but

because it was at that level he was not eligible to have his base offense level under

the drug offense guideline reduced by two levels,11 so the result remained 30.

Thus, the amendment did “not have the effect of lowering the defendant’s




      4
       Hereafter, all references to the Sentencing Guidelines are to the November
1, 2015 version thereof, unless otherwise stated.
      5
          See USSG § 1B1.10(a)(1), (d), p.s.
      6
          Id. at (a)(2)(B).
      7
          USSG § 2D1.1(c)(4) (2011).
      8
          Id. § 3B1.2(b) (2011).
      9
          See id. § 2D1.1(a)(5)(B)(i) (2011).
      10
           USSG § 2D1.1(c)(5).
      11
           Id. at (a)(5).

                                            3
applicable guideline range,”12 and a reduction was not available.13 When applying

an amendment to the Guidelines, the court must “determine the amended guideline

range that would have been applicable to the defendant if the amendment(s) . . .

had been in effect at the time the defendant was sentenced.” USSG

§ 1B1.10(b)(1); see also United States v. Waters, 648 F.3d 1114, 1117–18 (9th Cir.

2011).

      (2) Appeal Number 16-10424. Judge Snow denied a reduction of sentence,

but did not indicate his reasons therefor. That left the parties and us to speculate as

to the basis of his decision. We decline to do so because a district court must give

some sufficient reason for its decision before we can review it. See United States

v. Carty, 520 F.3d 984, 992–93 (9th Cir. 2008) (en banc); see also United States v.

Emmett, 749 F.3d 817, 820–21 (9th Cir. 2014); United States v. Trujillo, 713 F.3d
1003, 1008–09 (9th Cir. 2013). Thus, we vacate and remand for further

proceedings.

      AFFIRMED as to Number 16-10407; VACATED AND REMANDED as to

Number 16-10424.




      12
           Id. § 1B1.10(a)(2)(B), p.s.
      13
           Id. at (a)(2) (introductory clause).

                                              4